Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 GIOVANNA SUAREZ, on behalf of
 herself and all others similarly situated,

        Plaintiff,

 v.                                                   Case No.:

 COMPREHENSIVE HEALTH
 SERVICES, LLC; and CALIBURN
 INTERNATIONAL, LLC,

        Defendants.
 _____________________________________/

                                          COMPLAINT

        Giovanna Suarez (“Plaintiff”), on behalf of herself and all others similarly situated, by

 through her undersigned counsel, sues Comprehensive Health Services, LLC, and Caliburn

 International, LLC (“Defendants”).

                                  NATURE OF THE ACTION

        1.      This is a civil action for collection of unpaid wages and benefits for sixty (60)

 calendar days pursuant to the Worker Adjustment and Retraining Notification Act of 1988

 (“WARN”) 29 U.S.C. § 2101-2109 et. seq.

        2.      Plaintiff, and the class of similarly situated employees she seeks to represent, were

 terminated as part of, or as a result of, a shutdown or mass layoff ordered by Defendants. As such,

 Defendants have violated the WARN Act by failing to give Plaintiff, and the class of similarly

 situated employees she seeks to represent, at least sixty (60) days advance written notice of

 termination. As a consequence, Plaintiff and other similarly situated employees, are entitled under

 the WARN Act to recover from Defendants 60 days’ wages and ERISA benefits, none of which

 have been paid.
                                                  1
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 2 of 9



                                   JURISDICTION AND VENUE

         3.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1331 and

 15 29 U.S.C. § 2104 (a)(5).

         4.       The facility at which Plaintiff and other similarly situated employees worked is

 located in this district.

                                              THE PARTIES

         5.      Upon information and belief, at all relevant times, Defendant Comprehensive

 Health Services, LLC was a foreign for-profit corporation with its principal place of business in

 Cape Canaveral, Florida.

         6.      Upon information and belief, at all relevant times, Defendant Caliburn

 International, LLC was a foreign limited liability company with its principal place of business in

 Reston, Virginia.

         7.      In accordance with a contract with the United States, Defendants operated a shelter

 in Homestead, Florida for unaccompanied minor children arriving to the United States from

 Central America (the Facility).

         8.      Plaintiff and other similarly situated employees were employed by Defendants and

 reported to the Facility until the Defendants terminated their employment on or around November

 1, 2019.

         9.      Beginning on or about November 1, 2019, Defendant ordered the termination of

 Plaintiff and other similarly situated employees at the Facility without providing advance written

 notice as required by the WARN Act.




                                                  2
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 3 of 9



              THE CLAIM FOR RELIEF PURSUANT TO 29 U.S.C. § 2101 et al.

        10.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

 through 10 above, as if set forth herein.

        11.     Plaintiff brings this action on her own behalf and, pursuant to the WARN Act, and

 Rules 23(a) and (b) of the Federal Rules of Civil Procedure, on behalf of all other similarly situated

 former employees of Defendants who worked at the Facility and who were terminated on or about

 November 1, 2019 (the “Proposed Class”).

        12.     On April 19, 2018, Defendants hired Plaintiff to work as a clinical counselor at the

 Facility, which is formally known as the Homestead Temporary Shelter for Unaccompanied

 Children.

        13.     Although     formally   known     as   the   Homestead     Temporary     Shelter   for

 Unaccompanied Children, the Defendants did not provide the Plaintiff and the Proposed Class

 members with an ascertainable end point for their employment upon hire. Additionally, the

 positions held by Plaintiff and the Proposed Class members were related to a specific contract that

 was expected to be renewed for the foreseeable future.

        14.     On October 25, 2019, the Plaintiff received correspondence from Defendants

 notifying her that the United States was not extending its contract with Defendants to operate the

 Facility. According to that correspondence, the Defendants’ contract with the United States would

 end on November 30, 2019, and most of the employees working at the Facility would be terminated

 no later than November 1, 2019.

        15.     Each Proposed Class member was terminated under similar circumstances and is

 similarly situated to Plaintiff in respect to his or her rights under the WARN Act.




                                                   3
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 4 of 9



        16.      Plaintiff and the Proposed Class members were discharged by Defendant without

 cause on his or her part.

        17.      Defendants were required by the WARN Act to give Plaintiff and each of the

 Proposed Class members at least sixty (60) days prior written notice of their respective

 terminations.

        18.      Prior to their terminations, neither Plaintiff nor the Proposed Class members

 received any written notice that complied with the requirements of the WARN Act.

        19.      At all relevant times, Defendant employed 100 or more employees, exclusive of

 part-time employees, or employed 100 or more employees who in the aggregate worked at least

 4,000 hours per week exclusive of hours of overtime within the United States as defined by 20

 U.S.C. § 2101 of WARN and employed more than 50 employees at the Facility.

        20.      At all relevant times, Defendant was an “employer” as that term is defined in 29

 U.S.C. § 2101(a)(1).

        21.      At all times relevant herein, Plaintiff and Proposed Class were “employees” of

 Defendant as defined by 29 U.S.C. § 2101.

        22.      On or about September 20, 2018, Defendant ordered a “mass layoff” or “plant

 closing” as those terms are defined by 29 U.S.C. § 2101(a)(2) and (3), by ordering the termination

 of the employment of Plaintiff and more than 50 similarly situated members of the Proposed Class

 members who worked at the Facility (the “Aggrieved Employees”).

        23.      Defendants’ actions at the Facility resulted in an “employment loss” for at least

 thirty-three percent of its employees, and at least 50 of its employees, excluding (a) employees

 who worked less than six of the twelve months prior to the date WARN notice was required to be




                                                 4
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 5 of 9



 given and (b) employees who worked an average of less than 20 hours per week during the 90-day

 period prior to the date WARN notice was required to be given.

        24.     Defendant’s permanent termination of the Aggrieved Employees constituted a

 “mass layoff” or “plant closing” as defined by 29 U.S.C. § 2101.

        25.     Plaintiff and the Proposed Class are “affected employees” as defined by 29 U.S.C.

 § 2101.

        26.     Pursuant to § 2102 of WARN Act, Defendants were required to provide Plaintiff

 and the Proposed Class at least sixty (60) days prior written notice of their terminations.

        27.     Defendants failed to give at least sixty (60) days prior written notice to Plaintiff and

 the Proposed Class members of their terminations, in violation of the WARN Act.

        28.     Defendants failed to pay the Aggrieved Employees their respective wages, salary,

 commissions, bonuses, accrued holiday pay and accrued vacation pay for sixty (60) days following

 their respective terminations, and failed to make any required pension and 401(k) contributions,

 failed to provide other employees benefits under ERISA, and failed to pay their medical expenses

 for sixty (60) calendar days from and after the dates of their respective terminations.

        29.     As a result of the Defendants’ failure to pay the wages, benefits and other amounts

 owed, the Aggrieved Employees were damaged in an amount equal to the sum of the members’

 unpaid wages, accrued holiday pay, accrued vacation pay, accrued sick pay and benefits, including

 retirement benefits, which would have been paid for a period of sixty (60) calendar days after the

 date of the members’ terminations.

                          CLASS ACTION ALLEGATIONS
                  FEDERAL RULES OF CIVIL PROCEDURE 23 (a) and (b)

        30.     Plaintiff asserts this claim on behalf of herself and the Proposed Class pursuant to

 Rule 23 (a) and (b) (3) of the Federal Rules of Civil Procedure.

                                                   5
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 6 of 9



          31.    Plaintiff and the Proposed Class constitute a class within the meaning of Rule 23

 (a) and (b)(3) of the Federal Rules of Civil Procedure.

          32.    The Proposed Class is so numerous as to render joinder of all members

 impracticable as there are, upon information and belief, at least 50 persons who are included in

 the Proposed Class.

          33.    Common questions of law and fact are applicable to all members of the Proposed

 Class.

          34.    The common questions of law and fact arise from and concern the following facts

 and actions, among others, that Defendants committed or failed to commit as to all members of

 the Proposed Class: all Proposed Class members enjoyed the protection of the WARN Act; all

 Proposed Class members were employees of Defendants who, prior to the terminations, worked at

 the Facility; Defendants terminated the employment of all the members of the Proposed Class

 without cause on their part and without giving them at least sixty (60) days’ prior written notice as

 required by the WARN Act; and Defendants failed to pay the Proposed Class members wages and

 to provide other employee benefits for the sixty (60) day period following their respective

 terminations.

          35.    The questions of law and fact common to the members of the Proposed Class, as

 above noted, predominate over any questions affecting only individual members, and thus, this

 class claim is superior to other available methods for the fair and efficient adjudication of this

 controversy.

          36.    Plaintiff’s claims are typical of the claims of other members of the Proposed Class

 in that for each of the several acts described above, the Plaintiff is or was an injured party.




                                                   6
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 7 of 9



         37.     Plaintiff will fairly and adequately protect and represent the interests of the

 Proposed Class.

         38.     Plaintiff has the time and resources to prosecute this action and has retained counsel

 who have had significant experience in matters involving employee rights, the WARN Act, and

 other class and collective action litigation.

         39.     The Proposed Class meets the requirements of Federal Rule Civil Procedure 23(a)

 for class certification.

         40.     The Proposed Class meets the requirements of Federal Rule Civil Procedure

 23(b)(3) because the questions of law or fact common to the members of the Proposed Class

 predominate over any questions affecting only individual members, and that a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

         41.     No Proposed Class member has an interest in individually controlling the

 prosecution of a separate action under the WARN Act.

         42.     Upon information and belief, no litigation concerning the WARN Act rights of any

 Proposed Class member has been commenced by any other employee than Plaintiff.

         43.     Concentrating all the potential litigation concerning the WARN Act rights of the

 Proposed Class members in this Court will avoid a multiplicity of suits, will conserve judicial

 resources and the resources of the parties and is the most efficient means of resolving the WARN

 Act rights of all the Proposed Class members.

         44.     Upon information and belief, the Defendants’ books and records contain the

 identity of the Proposed Class members.

         45.     Upon information and belief, Defendants’ books and records contain a recent

 residential address of each Proposed Class member.



                                                   7
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 8 of 9



         46.     Upon information and belief, the Defendants’ books and records contain the rate of

 pay and benefits that it paid to each Proposed Class member at the time of his/her termination.

         47.     As a result of Defendants’ violation of the WARN Act, Plaintiff and the other

 members of the Proposed Class have been damaged in amounts equal to the sum of: (a) their

 respective last wages, salaries, commissions, bonuses, accrued holiday pay, accrued vacation pay,

 401(k) contributions for sixty (60) days; (b) the health and medical insurance and other fringe

 benefits that they would have received or had the benefit of receiving; for a period of sixty (60)

 days after the dates of their respective terminations; and (c) medical expenses incurred during such

 period by such persons that would have been covered and paid under the then applicable employee

 benefits plans had that coverage continued for that period.

                 WHEREFORE, Plaintiff demands a judgment against Defendants as follows:

                 a.     an amount equal to the sun of all of the Aggrieved Employees’: unpaid

 wages, salary, commissions, bonuses, accrued holiday pay, accrued vacation pay, pension and

 401(k) contributions and other ERISA benefits, for sixty (60) days following the member

 employee’s termination, that would have been covered and paid under the then applicable

 employee benefit plans had that coverage for that period, all determined in accordance with the

 WARN Act, 29 U.S.C. § 2104(a)(1)(A).

                 b.     Certification that Plaintiff and the Proposed Class members constitute a

 single class;

                 c.     Appointment of the undersigned attorneys as Class Counsel;

                 d.     Appointment of Plaintiff as the Class Representative and payment of

 reasonable compensation to her for her services as such;




                                                  8
Case 1:19-cv-24573-JLK Document 1 Entered on FLSD Docket 11/05/2019 Page 9 of 9



               e.      Interest as allowed by law on the amounts owed under the preceding

 paragraphs;

               f.      The reasonable attorneys’ fees and the costs and disbursements Plaintiff

 incurs in prosecuting this action, as authorized by the WARN Act, 29 U.S.C. § 2104(a)(6); and

               g.      Such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        48.    Plaintiff demands trial by jury.

                                              Respectfully submitted,



                                              FLORIN, GRAY, BOUZAS, OWENS, LLC

                                              s/ Wolfgang M. Florin
                                              WOLFGANG M. FLORIN, ESQUIRE
                                              Florida Bar No.: 907804
                                              Primary: wolfgang@fgbolaw.com
                                              Secondary: tina@fgbolaw.com
                                              SCOTT L. TERRY, ESQUIRE
                                              Florida Bar No. 77105
                                              Primary: scott@fgbolaw.com
                                              Secondary: tina@fgbolaw.com
                                              MIGUEL BOUZAS, ESQUIRE
                                              Florida Bar No.: 48943
                                              Primary: miguel@fgbolaw.com
                                              Secondary: gina@fgbolaw.com
                                              16524 Pointe Village Drive, Suite 100
                                              Lutz, FL 33558
                                              Telephone (727) 254-5255
                                              Facsimile (727) 483-7942

                                              Attorneys for Plaintiff




                                                  9
